251 F.2d 103
HARTFORD ACCIDENT AND INDEMNITY COMPANY, a corporation, Appellant,v.ROWLAND OIL COMPANY, a corporation, and General DrillingCompany, a corporation, Appellees.
No. 5637.
United States Court of Appeals Tenth Circuit.
Dec. 10, 1957.

Appeal from the United States District Court for the Western District of Oklahoma; Ross Rizley, Judge.
Edgar Fenton, Oklahoma City, Okl.  (Elliott C. Fenton, Oklahoma City, Oil., on the brief), for appellant.
Mart Brown, Oklahoma City, Okl., for appellees.
Before MURRAH, PICKETT and LEWIS, Circuit Judges.
PICKETT, Circuit Judge.


1
The plaintiff Insurance Company was required by the Oklahoma Workmen's Compensation Act 85 O.S.1951 1 et seq. to pay death benefits to the dependents of an employee who was killed solely as a result of the negligence of the defendant.  It brought this action alleging that it was entitled to be indemnified by the defendant for the amounts paid.  The trial court denied relief.


2
The same questions were presented in the case of Lee Way Motor Freight, Inc., v. Yellow Transit Freight Lines, Inc., 10 Cir., 251 F.2d 97.  For the reasons stated in the opinion filed in that case, judgment is affirmed.


3
MURRAH, Circuit Judge, dissents for the reasons stated in his dissenting opinion in Lee Way Motor Freight, Inc., v. Yellow Transit Freight Lines, Inc., 10 Cir., 251 F.2d 101.